Citation Nr: 0633882	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right middle finger.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for disability of the 
eyes, manifested by redness and sensitivity to light.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1985, and from October 1986 to June 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
disabilities of the right middle finger, right ankle, left 
ankle, and eyes.

In a January 2004 hearing at the RO, the veteran withdrew 
claims for service connection for burns on the face and a 
rash on the head and arm.

The veteran has submitted a claim for service connection for 
post-traumatic stress disorder.  The RO has not yet 
adjudicated that claim, and it is not presently at issue 
before the Board.  The Board refers the claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Current chronic disability of the veteran's right middle 
finger is related to the veteran's active duty service. 

2.  Current chronic disability of the right ankle manifested 
by arthralgia is related to the veteran's active duty 
service. 

3.  Current chronic disability of the left ankle manifested 
by arthralgia is related to the veteran's active duty 
service. 

4.  The veteran does not currently suffer from disabilities 
of the eyes related to his active duty service. 


CONCLUSIONS OF LAW

1.  Current chronic disability of the right middle finger was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Current chronic disability of the right ankle manifested 
by arthralgia was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

3.  Current chronic disability of the left ankle manifested 
by arthralgia was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

4.  Current chronic disability of the eyes was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002 and March 2006.  The March 2002 notice informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection.  The 
March 2006 notice informed the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection were awarded.  Through 
these notices, the RO fulfilled the VCAA notice requirements.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
VA examinations have been conducted.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claims.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Right Middle Finger

The veteran reports that he sustained an injury of his right 
middle finger during service, and that he has ongoing pain in 
the finger.  He has indicated that the injury occurred in the 
late 1980s or early 1990s.  The RO requested the veteran's 
service medical records, and received records dated in 1986 
to 1988.  The RO made a follow-up request for records dated 
from 1988 to 1992, but received no additional records.

The Court has indicated that when a veteran's records are 
presumed destroyed, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the claimant.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 
563, 570 (1996).  It is not clear in this case whether the 
remainder of the veteran's service medical records have been 
destroyed, or whether those records might still be available 
upon additional searching.  The Board will comply with the 
heightened obligation in considering the veteran's claims.

On VA examination in March 2002, the veteran reported that 
the tip of his right middle finger was cut off during service 
in 1990.  He stated that he had ongoing pain in that finger 
on movement, and particularly when grasping things.  On 
examination, there was no limitation of motion of the joints 
in the right hand.  X-rays of the right hand showed 
deformities of the base of the proximal phalanx of the index 
finger and the distal end of the distal phalanx of the middle 
finger.  The radiologist indicated that the deformities were 
probably related to developmental anomaly, but that the 
possibility of old trauma could not be excluded.

The veteran had a hearing before an RO Decision Review 
Officer in January 2004, and a hearing before the undersigned 
Veterans Law Judge in June 2006.  He reported that the tip of 
his right middle finger was crushed in a tripod that he was 
handing to Sergeant M.  He stated that the injury to the 
finger was treated at an Army hospital.  He indicated that 
the accident occurred in approximately 1989 or 1990.  He 
reported that he continued to have pain in the finger, 
particularly in the winter.  He stated that he had ongoing 
soreness, and more severe pain when the finger struck 
something.

The veteran submitted a copy of an fingerprint card created 
in 1992 when he was beginning employment in a correctional 
facility.  The right middle fingerprint has an indentation at 
the top, and appears shorter than the left middle 
fingerprint.  The veteran also submitted a July 2006 
affidavit from Mr. L. P., who wrote that he had witnessed an 
accident in 1991 in which Sergeant M. mishandled an artillery 
tripod, and the tripod opened and severed the tip of the 
veteran's right middle finger.  Mr. P. stated that he had 
escorted the veteran to the battalion medical facility, and 
that the veteran had been transferred from there to an Army 
hospital.

The veteran has provided consistent and credible accounts of 
the finger injury during service.  The 1992 fingerprint card 
shows a different, shortened shape of the right middle finger 
compared to the left, and a witness to the accident in 
service has corroborated the veteran's accounts.  The veteran 
reports ongoing soreness in the finger, and a VA radiologist 
indicated that old trauma was a possible cause of a deformity 
of the distal phalanx shown on x-rays.  The evidence of the 
injury during service is credible, and the veteran is 
competent to report ongoing symptoms.  The Board finds that 
the evidence supports service connection for residuals of a 
right middle finger injury.

Right and Left Ankles

The veteran reports that during service he sustained 
injuries, first of his right ankle, and later of his left 
ankle, both while playing basketball.  As noted above, the 
service medical records for the veteran that the RO has 
received are incomplete, and do not include records dated 
after 1988.  The available records from 1986 to 1988 do not 
show any ankle injuries.

Records from Wayne General Hospital in Waynesboro, 
Mississippi, show that the veteran was seen there in April 
1992 for a left ankle injury sustained while playing 
basketball.  An x-ray report noted considerable swelling, and 
a small fragment of bone distal to the medial malleolar tip.  
The radiologist indicated that the fragment looked more like 
an accessory ossicle than a fracture.  The treating 
physician's impression was a sprain of the ankle.

In a March 2002 VA examination, veteran reported an eight to 
nine year history of bilateral ankle pain.  He stated that he 
had fractured both ankles during service.  He reported 
ongoing pain with walking or other physical activity.  On 
examination, both ankles had motion to 50 degrees of plantar 
flexion, 20 degrees of dorsiflexion, 60 degrees of 
supination, and 30 degrees of pronation, without pain on 
motion.  On x-rays, the left ankle appeared normal, and the 
right ankle was normal except for a small ossific density 
adjacent to the medial malleolus, said to represent an 
unfused ossification center.  The examiner found that the 
veteran did not have degenerative joint disease in his 
ankles, and expressed the opinion that pain in the veteran's 
ankles was not related to a neurological or musculoskeletal 
disorder.

In June 2002, the veteran sought VA outpatient treatment for 
bilateral ankle pain.  The treating practitioner found full 
ranges of motion and equal and symmetrical muscle strength.  
X-rays showed no fracture, dislocation, or arthritis of 
either ankle joint.  The practitioner's impression was 
arthralgias.  In July 2002, a VA practitioner prescribed 
medication for the bilateral ankle pain, and the prescription 
was renewed in March 2003.

In the 2004 and 2006 hearings, the veteran reported that he 
had injured both ankles while playing basketball during 
service.  He stated that he was treated at an Army hospital 
for the right ankle injury and a Wayne General Hospital for 
the left ankle injury.  He reported that he had ongoing 
soreness and stiffness in both ankles.

In his July 2006 affidavit, Mr. P. wrote that he was playing 
basketball with the veteran in 1991 when the veteran injured 
his right ankle.  Mr. P. indicated that he took the veteran 
to Wynn Army Hospital, and that the veteran's right leg was 
placed in a cast.  Mr. T. H. signed an affidavit in July 
2006, indicating that in April 1992, he had witnessed the 
veteran injure his left ankle while playing basketball, and 
had taken the veteran to Wayne General Hospital.

There is sufficient evidence that the veteran injured both 
ankles during service.  The 1992 records from Wayne General 
Hospital and the statements from Mr. P. and Mr. H. 
corroborate the veteran's reports of the injuries during 
service.  The veteran reports ongoing pain in the ankles, and 
health care practitioners have found arthralgia, but no clear 
x-ray evidence of past fracture or present arthritis.  The 
evidence of injuries in service and consistent accounts of 
ongoing symptoms provide support for the veteran's claims 
that balances the VA examiner's opinion that the bilateral 
ankle pain is not related to a musculoskeletal disorder.  
Resolving reasonable doubt in the veteran's favor, the Board 
grants service connection for arthralgia in the right ankle 
and left ankle.

At this point the Board acknowledges that as a general rule, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To 
the extent that the diagnoses of arthralgia may fall within 
this judicial holding, the Board also notes that in this case 
the veteran has service in the Southwest Asia theater of 
operations in 1990 and 1991.  Therefore, the undiagnosed 
illness provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
are applicable.  Under these provisions, service connection 
can be granted for disabilities manifested by certain signs 
and symptoms, such as muscle and joint pain, which cannot be 
attributed to a known clinical diagnosis.  Therefore, if the 
Board considers the arthralgias reported by medical personnel 
in this case to be essentially pain without a diagnosed 
underlying disability, it would seem that the claimed ankle 
disorders would arguable fall within the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, and 
service connection would be warranted on that basis.  Under 
the circumstances, no useful purpose would be served by 
further analysis as to the theory of service connection.  The 
Board finds that service connection is warranted for 
disabilities of the right ankle and left ankle manifested by 
arthralgia.   

Eyes

The veteran reports that the accidental explosion of a gas 
heater during service caused burns on his face and a burning 
sensation in his eyes.  He indicates that he his eyes have 
ongoing burning sensations, redness, and sensitivity to 
light.

The veteran reports that the accident occurred in 1988.  The 
latest date in the service medical records that the RO has 
obtained is March 1988.  Those records do not reflect any 
accident involving burns.

On VA eye examination in April 2002, the veteran stated that 
since the heater explosion in 1988, his eyes had been red and 
sensitive to light.  Examination revealed 20/20 vision 
bilaterally.  The pupils reacted normally.  There was a large 
pinguecula at the nasal limbus in each eye.  The conjunctiva 
were only slightly injected.  The eyes were normal in all 
other aspects that were examined.  The examiner stated that 
the veteran had "an essentially normal eye exam with 
complaints of photophobia and redness."

VA outpatient treatment notes from June 2002 reflect the 
veteran's report of sensitivity of his eyes to light.  The 
treating practitioner noted pink conjunctiva , and noted that 
the pupils were reactive to light, without indicating any 
abnormal reaction to light.

In his 2004 and 2006 hearings, the veteran reported that the 
gas heater accident occurred while he was stationed in Korea, 
and that he was seen at a field medical unit and by an eye 
doctor.  He indicated that for a year or more after the 
accident, he felt a burning sensation in his eyes whenever he 
was in a heated room.  He stated that he presently had a 
burning sensation in his eyes when he was exposed to bright 
sunlight or to headlights at night.

The veteran has provided consistent and credible accounts of 
the gas heater accident during service and subsequent eye 
symptoms during service, and the Board accepts that those 
events occurred.  Post-service medical records, however, do 
not show that his current symptoms are accompanied by 
objective findings of a chronic disorder of the eyes.  
Examiners did not indicate that the reaction of his pupils to 
light showed heightened sensitivity.  One examiner noted 
slight injection of the conjunctiva, but did not diagnose 
conjunctivitis or any other specific disorder.  In the 
absence of medical evidence of a current chronic disability 
of the eyes, the preponderance of the evidence is against 
service connection for an eye disorder.




ORDER

Entitlement to service connection for residuals of a right 
middle finger injury is warranted.  Entitlement to service 
connection for right ankle disability manifested by 
arthralgia is warranted.  Entitlement to service connection 
for left ankle disability manifested by arthralgia is 
warranted.  To this extent, the appeal is granted.  

Entitlement to service connection for disability of the eyes, 
manifested by redness and sensitivity to light, is not 
warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


